                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS, et al.,                    :   CIVIL NO. 1:19-CV-1465
                                            :
             Petitioners                    :   (Chief Judge Conner)
                                            :
                                            :
      v.                                    :
                                            :
JUDGE CYNTHIA REED EDDY,                    :
et al.,                                     :
                                            :
             Respondents                    :

                                        ORDER

      AND NOW, this 9th day of October, 2019, upon consideration of petitioner’s

motion (Doc. 6) for reconsideration of the the court order dismissing his habeas

petition for lack of standing, 1 and it appearing that petitioner fails to demonstrate

reliance on one of three major grounds needed for a proper motion for

reconsideration, North River Ins. Co. v. Cigna Reinsurance Co., 52 F.3d 1194, 1218

(3d Cir. 1995) (stating three major grounds include “(1) an intervening change in

controlling law; (2) the availability of new evidence [not available previously]; [or],

(3) the need to correct clear error [of law] or prevent manifest injustice.” ), but,




      1
         The court dismissed, for lack of standing, the habeas petition filed by
petitioner Frederick Banks on behalf of Mustafa Allah Waymer, church bomb
plotter; Faith Hodgepath, an Indian; Henry James Mason, manager to R. Kelly;
Thousands of female human trafficking victims detained at over 9,000 massage
parlors in Atlanta and beyond; and, Hamana, Austrian refugee and former Isis
trapped in Syria. (Doc. 5).
instead, simply disagrees with the court’s dismissal of certain claims, 2 see Waye v.

First Citizen’s Nat’l Bank, 846 F. Supp. 310, 314 (M.D. Pa. 1994) (finding that “[a]

motion for reconsideration is not to be used to reargue matters already argued and

disposed of.”), aff’d, 31 F.3d 1174 (3d Cir. 1994); see also Database America, Inc. v.

Bellsouth Adver. & Publ’g Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993) (citations

omitted) (holding “[a] party seeking reconsideration must show more than a

disagreement with the Court’s decision, and ‘recapitulation of the cases and

arguments considered by the court before rendering its original decision fails to

carry the moving party’s burden.’”), it is hereby ORDERED that petitioner’s motion

(Doc. 6) is DENIED.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      2
         Petitioner urges the court to reconsider its decision dismissing his habeas
petition and asserts that the claims against Judge Eddy were not filed on behalf of
the other petitioners, rather the claims against Judge Eddy were filed on his own
behalf. (Doc. 6). Petitioner fails to advance an intervening change in controlling
law, or to present newly found evidence. Nor does he establish that the court came
to its conclusions by way of some gross misunderstanding of the facts or law of this
case. To the extent that petitioner seeks to pursue individual claims against any of
the named respondents, he may reassert such claims in a properly filed habeas
petition. The court expresses no opinion as to the ultimate success of any habeas
petition Banks may file.
